Citation Nr: 0307491	
Decision Date: 04/21/03    Archive Date: 04/30/03

DOCKET NO.  99-22 043	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for skin graft to 
fingers of the right hand.

2.  Entitlement to service connection for bilateral carpal 
tunnel syndrome.

3.  Entitlement to service connection for a bilateral 
shoulder disorder.

4.  Whether new and material evidence has been submitted to 
reopen the veteran's claim of entitlement to service 
connection for chronic cervical subluxation complex at the C2 
and C7 levels.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




ATTORNEY FOR THE BOARD

J. A. McDonald, Senior Counsel


INTRODUCTION

The veteran served on active military duty from June 1964 to 
May 1968.  

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from the Department of Veterans Affairs 
(VA) Regional Office in Roanoke, Virginia (RO).


REMAND

In the veteran's substantive appeal received in October 1999, 
the veteran requested a hearing before the Board at the RO 
(Travel Board hearing).  The veteran was scheduled for a 
Board hearing in February 2003; however, in correspondence 
dated prior to the date of the hearing, the veteran's 
representative indicated the veteran's desire for the hearing 
to be rescheduled, some time after May 2003.  

Accordingly, these matters are hereby REMANDED to the RO for 
the following action:

The RO should place the veteran's name 
on the docket for a hearing before the 
Board at the RO, according to the date 
of his October 1999 request for such a 
hearing, but after May 2003, as 
requested.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication, and it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence during the appropriate time 
frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); 
Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 
8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 
129, 141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



	                  
_________________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).

